Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 5, 9-11, 30, 31 and 34-44 are presented for examination.
Applicants’ amendment, information disclosure statement and response filed March 18, 2021 have been received and entered.
Accordingly, the rejection made under 35 USC 112(a) or 35 USC 113 (pre-AIA ), first paragraph (Written Description) as set forth in the previous Office action dated November 18, 2020 at pages 2-4 as applied to claim 2 is hereby WITHDRAWN because the applicants cancelled claim 2.
Accordingly, the rejection made under 35 USC 103 as being unpatentable over WO 2005/060967 A1, hereby known as Kehrli et al. of PTO-1449 in view of Cirillo et al. (6,319,921 B1) and further in view of Sykes et al., Australian Veterinary Journal, Vol. 83, No. 1-2, pages 45-50 (2005) as set forth in the previous Office action dated November 18, 2020 at pages 5-6 as applied to claims 1, 2, 4, 5, 8-10 and 38 is hereby WITHDRAWN due to applicants’ amendment to recite the preferred p38 MARK inhibitor, doramapimod, and applicants’ remarks.
Allowable Subject Matter
Claims 1, 4, 5, 9-11 and 38 are allowable.
Claims 30, 31, 34-37 and 39-44 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b).
Conclusion
This application is in condition for allowance except for the following formal matters: 
Non-elected claims 30, 31, 34-37 and 39-44 remains active in the present application.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629